lN THE SUPREME COURT OF PENNSYLVAN|A

|h the |\/|atter Of : NO. 17 DB 2017 (NO. 25 RST 2017)

A|\/|Y |\/|AURA CLEARY : Attorney Registration No. 75014

PETlTlON FOR REleTATEl\/lENT .
Fnolvl ADivllleTRATrvE susPENsloN : montgomery county)

ORDER

PER CUR|AM

AND NOW, this 1St day of |\/|ay, 2017, the Report and Recommendation of
Discip|inary Board |\/|ember dated Apri| 13, 2017, is approved and it is ORDERED that
Amy |\/|aura C|eary, Who has been on Administrative Suspension, has never been
suspended or disbarred, and has demonstrated that she has the moral qualifications,
competency and learning in law required for admission to practice in the
Commonwea|th, sha|| be and is, hereby reinstated to active status as a member of the
Bar of this Commonwea|th. The expenses incurred by the Board in the investigation

and processing of this matter sha|| be paid by the Petitioner.